Citation Nr: 1236615	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-06 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) from July 11, 2007 to April 13, 2012.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU) prior to April 14, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that the issue of entitlement to service connection for tinnitus was certified on appeal as requiring new and material evidence to reopen.  However, based on the Board's analysis of the evidence and procedural aspects concerning the issue, the Board has determined that the Veteran's tinnitus claim remains on appeal from the original claim of May 2005.  Thus, this issue has been characterized by the Board as one for service connection.  

The issues of entitlement to service connection for tinnitus and bilateral hearing loss; entitlement to a disability rating in excess of 30 percent for service-connected PTSD from July 11, 2007 to April 13, 2012; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed November 2008 rating decision, the RO continued prior denials of service connection for bilateral hearing loss.

2.  Additional evidence received since the November 2008 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for bilateral hearing loss and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  A November 2008 rating decision, which continued prior denials of service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  The evidence received since the November 2008 rating decision is new and material as to the issue of service connection for bilateral hearing loss, and that issue is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, VA has a duty to assist the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board has considered the requirements regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for bilateral hearing loss, no further discussion of these VCAA requirements is required with respect to this matter.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 
II.  Analysis-New and Material Evidence (Bilateral Hearing Loss)

The Veteran served on active duty from May 1969 to April 1971.  A review of his service treatment records (STRs) reflects that his hearing was tested on his pre-induction physical examination of June 1968 and his separation examination in April 1971.  The testing was by way of audiogram with the results for 1968 and 1971 showing no level of hearing loss as "0's" were recorded for the level of decibel loss at the tested Hertz levels.  

The Veteran submitted his initial claim for service connection for bilateral hearing loss in May 2005.  The RO wrote to the Veteran seeking evidence of the claimed disability or reference to evidence that could be obtained in that regard in July 2005.  The Veteran did not respond to the letter, and his claim was denied in October 2005.

The bases for the denial were that there was no evidence that the claimed disability was present in service and there was no evidence of a current disability involving bilateral hearing loss.  Notice of the rating action was provided in October 2005.  The Veteran did not appeal the rating.

The Veteran submitted a new claim for several disabilities in July 2007.  The claim, pertinent to this discussion, included bilateral hearing loss.

The RO developed VA treatment records in association with the new claim, these included records dating from December 2001 to August 2007.  The treatment records show the Veteran as being evaluated for complaints of hearing loss beginning in July 2004.  An entry dated in December 2004, reported that the Veteran had mild to severe bilateral sensorineural hearing loss based on testing.  He also had speech recognition scores of 92 percent for each ear.  Although the complete results of audiometric testing were not included in the entry, the speech recognition scores of 92 percent demonstrated a bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385.  The records also documented the Veteran was issued hearing aids as a result of his hearing loss.

The above records were new and material to the Veteran's claim regarding hearing loss.  The RO had denied the Veteran's claim based, in part, on the lack of evidence of a current disability for bilateral hearing loss.  The VA treatment records established a diagnosis of a hearing loss that met the requirements for a VA hearing loss disability under 38 C.F.R. § 3.385.  

The RO denied the Veteran's claim for service connection for hearing loss in March 2008.  The RO listed the above VA treatment records as evidence that was considered; however, it was determined that the evidence was not new and material.  Additional evidence was received, and the claim was again denied in November 2008.  Notice of the rating action was provided to the Veteran that same month.  He did not perfect an appeal, and the decision became final and is the last final denial on any basis.  See 38 C.F.R. §§ 20.300, 20.302, 20.1103 (2008).  As a result, service connection for bilateral hearing loss may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  The new and material evidence does not have to be sufficient to grant the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the underlying claim for service connection for hearing loss, the law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011); see also Meedel v. Shinseki, 23 Vet. App. 277, 283 (2009). 

Here, the evidence of record at the time of the prior denial of November 2008 included the Veteran's STRs, DD 214, DA Form 20, private medical records for the period from October 1965 to December 1984, private psychological evaluation dated in May 2008, VA examination reports dated in May 1997 and September 2008, VA treatment records for the period from March 1985 to December 2007, and statements from the Veteran and a service comrade. 

The VA treatment records established a hearing loss under 38 C.F.R. § 3.385 but did not contain any notation that related the hearing loss to the Veteran's military service.  The Veteran's military records documented service in Vietnam from August 1970 to April 1971.  He worked with artillery units in communicating missions for artillery support.  The Veteran also had a pending claim for service connection for PTSD at that time.  He submitted a stressor statement in that regard in February 2008 and included a statement from an individual that was assigned to his unit.  

The statement was from a person that served as a howitzer chief with the Veteran in the same battery.  He related an incident where the Veteran was sent out in front of the gun's position to check on communications.  A fire mission came in while the Veteran was still forward of the battery.  The artillery was fired with the Veteran in that position.  The individual said the crews were required to wear hearing protection; however, he was sure that the Veteran did not have hearing protection when he was exposed to the firing of the battery.  The Veteran recounted this event as a stressor for his PTSD issue in July 2008.  He also said the blast knocked him off his feet and permanently damaged his hearing.  

The Veteran's claim for service connection for bilateral hearing loss remained denied in November 2008.  The RO determined that no additional medical evidence had been received and that the lay statements were considered to be anecdotal evidence.  

The Veteran submitted his current claim for service connection for bilateral hearing loss in October 2010.  He said that his hearing loss was due to exposure from the fire of 155-millimeter artillery in service.  

Evidence added to the record since the last final denial of November 2008 includes VA treatment records for the period from December 2007 to September 2009; VA examinations dated in February 2010, June 2011, and April 2012; and statements from the Veteran.

The evidence added to the record is new and material.  The Veteran was found to have diabetes mellitus, type II at a VA examination in February 2010.  In that same month, he was granted service connection for the diabetes mellitus on a presumptive basis due to his service in Vietnam.  The Veteran was also granted service connection for peripheral neuropathy of his right lower extremity and left lower extremity as secondary to the diabetes mellitus.  

The Veteran was afforded a VA audiology examination in June 2011.  The evidence again demonstrated a hearing loss disability under 38 C.F.R. § 3.385.  The examiner opined that it was less likely as not that the Veteran's current hearing loss was related to his military service.  She cited to the results of the audiometric testing reported on his examinations in service as evidence of no hearing loss in service.  However, the examiner noted that the Veteran was service-connected for diabetes mellitus and that hearing loss had been linked to diabetes mellitus.  Unfortunately, the examiner did not address whether this relationship occurred in the present Veteran's claim.

Accordingly, there is evidence of a current hearing loss disability by way of a VA examination.  Further, there is opinion evidence that states the Veteran's hearing loss disability may be secondary to his service-connected diabetes mellitus.  Thus, the examination results represent new and material evidence, and the Veteran's claim for service connection for bilateral hearing loss is reopened.


ORDER

New and material evidence sufficient to reopen a claim for service connection for bilateral hearing loss having been received, the appeal is granted to this extent.


REMAND

Hearing Loss and Tinnitus

With regard to the Veteran's claimed tinnitus, his original claim was denied in October 2005.  The bases for the denial were that there was no evidence that tinnitus was present in service and there was no evidence of a current disability involving tinnitus.  Notice of the rating action was provided in October 2005.  The Veteran did not appeal the rating.

Generally, the rating decision would be considered final, and new and material evidence would have to be received to reopen a claim for service connection.  However, the Veteran submitted a new claim for several disabilities in July 2007.  

The RO developed VA treatment records in association with the new claim.  These included records dating from December 2001 to August 2007 and were received in November 2007.  The treatment records show the Veteran as being evaluated for complaints of buzzing in his ears beginning in July 2004.  An entry from November 2004 recorded an assessment of tinnitus.  Another entry, dated in December 2004, reported that the Veteran had constant tinnitus.  

The above records were new and material to both issues, although the Veteran's hearing loss issue was re-adjudicated several times.  The RO had denied the Veteran's tinnitus claim based, in part, on the lack of evidence of a current disability for tinnitus.  The VA treatment records established a diagnosis of tinnitus.  The records were constructively before the RO at the time of the earlier decision.  The Veteran's claim regarding tinnitus was never re-adjudicated prior to the "current" claim.  Thus, the tinnitus issue remains pending from the original claim from May 2005.  See Muehl v. West, 13 Vet. App. 159 (1999); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 38 C.F.R. § 3.156(b).  

The June 2011 VA examiner found the Veteran to have a moderate to severe sensorineural hearing loss in the right ear and a mild to severe sensorineural hearing loss in the left ear.  She also determined that the Veteran had tinnitus as a symptom associated with the diagnosed bilateral hearing loss.  Although the examiner provided an opinion that said the hearing loss (and tinnitus) were not related to service; she also said that hearing loss had been linked to diabetes mellitus.  She further noted that the Veteran was service-connected for diabetes mellitus.

In light of the examiner's statement, the Veteran's hearing loss and tinnitus claims must be remanded for a clarifying medical opinion to determine if his current bilateral hearing loss was caused, or aggravated, by his service-connected diabetes mellitus.  

Rating for Service-Connected PTSD

The Veteran reopened a previously denied claim for service connection for PTSD in July 2007.  He was granted service connection and awarded a 30 percent disability rating in November 2008.  The effective date for service connection and the 30 percent rating was established as of July 11, 2007, the date of his reopened claim.  

The Veteran disagreed with his disability rating in January 2009.  

The Veteran was afforded an examination in April 2012.  He was found to have total social and occupational impairment from his service-connected PTSD.  As a result of the findings from that examination, the Veteran was granted a 100 percent schedular disability rating by way of a rating decision dated in June 2012.  The effective date was established as of April 14, 2012.  Accordingly, the issue of entitlement to a disability rating in excess of 30 percent for the service-connected PTSD remains on appeal for the period from July 11, 2007, to April 13, 2012.

Throughout the development of this claim, the RO obtained treatment records for the Veteran from the VA Medical Center (VAMC) in Richmond, Virginia.  Those records included regular outpatient notes that showed monitoring of the Veteran's overall status and keeping his medications current.  A number of entries provided Global Assessment of Functioning (GAF) scores for the Veteran.  Such entries began in January 2005.  The latest such entries of record are dated in September 2009.  That entry noted that the Veteran had taken early retirement from his employment of many years.  

At the time of his VA examination in April 2012, the examiner referred to the evidence reviewed to include the Veteran's claims folder as well as the "CPRS" (Computerized Patient Record System).  He did not reference any specific electronic entries.  The examiner also said that the Veteran reported that he continued to receive treatment at the VAMC in Durham, North Carolina.  

The Board notes that there are no treatment records for the Veteran in the claims folder that relate to his PTSD dated after September 2009.  There are no electronic records listed for him in Virtual VA.  Further, there are no treatment records from the Durham VAMC of record.  On remand the RO must contact the Veteran to inquire as to all sources of treatment provided to the Veteran and obtain any outstanding treatment records.

TDIU

At his VA examination of February 2010, the Veteran reported that he had retired from his job in May 2009.  The RO inferred a claim for a TDIU rating from that information.  The Veteran was sent a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, along with the notice for the rating decision of February 2010.

The RO denied the Veteran's claim in May 2010.  The Veteran had not returned the VA Form 21-8940.  No evidence was listed as having been reviewed in the rating decision.

The Board notes that the Veteran had submitted private psychological evaluations dated in May 2008 and January 2010, respectively.  The reports were from Psychological Consulting Services.  The May 2008 report stated that the Veteran's PTSD symptoms were such that he was considered to be permanently and totally disabled and unemployable.  The report from January 2010 was similar in its assessment of the Veteran's disability status and being unemployable.

The Veteran returned a completed TDIU form in June 2010.  He listed his last date of employment as May 1, 2009 and asserted that his service-connected PTSD and diabetes affected his full-time employment.  

The Veteran's employer provided evidence regarding the Veteran's employment in July 2010.  The Veteran was listed as employed with a State of Virginia agency prior to service and again after service, to include from 1971 to his retirement for years of service as of May 1, 2009.  

The RO continued to deny the Veteran's TDIU claim and issued a statement of the case (SOC) in October 2010.  However, the SOC did not consider any medical evidence aside from the VA examination of February 2010.  The RO noted that the Veteran did not meet the criteria for a TDIU rating under 38 C.F.R. § 4.16(a) and held that his disabilities were not such that they warranted referral for consideration of an extraschedular evaluation under 38 C.F.R. § 4.16(b).

The Veteran perfected his appeal in November 2010.  He was afforded several VA examinations in April 2012, apparently in conjunction with his claim for a TDIU rating.  In this regard his diabetes mellitus was evaluated as was a back condition even though he is not service-connected for a back disability.  It appears that his service-connected peripheral neuropathy was evaluated as radiculopathy at that time.  He was not determined to be totally disabled by any impairment other than his service-connected PTSD.  Entitlement to a TDIU (but only prior to April 14, 2012) remains in appellate status.  Bradley v. Peake, 22 Vet. App. 280 (2008).

The RO issued a supplemental statement of the case (SSOC) in April 2012 that continued to deny entitlement to a TDIU rating, prior to April 14, 2012.  The only medical evidence listed was the VA examinations of April 2012.  No consideration was given to the private psychological evaluations that were previously of record.

In light of the pending issue regarding the Veteran's rating for service-connected PTSD, the question of possible previously unobtained VA records that may affect that rating and the failure to consider the private psychological evaluations, the TDIU issue must be remanded as well.  Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice letter pertaining to the issues of entitlement to service connection for bilateral hearing loss, to include as secondary to a service-connected disability, and entitlement to service connection for tinnitus.  

2.  The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his claimed hearing loss and tinnitus and his service-connected PTSD.  The RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims file.  

In any event, and even if the Veteran does not respond to the above request, the AOJ should request records of any treatment that the Veteran may have received at the Richmond VAMC and the Durham VAMC between September 2009 and April 2012.  All such available records should be associated with the claims folder.

3.  Upon completion of the above development, the Veteran should be accorded an appropriate VA examination to assess the etiology of his hearing loss and tinnitus.  The claims file and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  

The examiner is hereby advised that the Veteran seeks service connection for bilateral hearing loss and tinnitus associated with his period of active duty from May 1969 to April 1971

The examiner is also hereby advised that the Veteran has had a VA examination in June 2011 that found evidence of tinnitus and hearing loss disability as defined by VA in 38 C.F.R. § 3.385.  However, the examiner opined that the hearing loss, and tinnitus as a symptom of the hearing loss, was not related to the Veteran's military service.  The examiner noted that the Veteran was service connected for diabetes mellitus and that hearing loss had been found to be linked to diabetes mellitus but did not provide an opinion as to whether that was the cause of this Veteran's hearing loss or whether his diabetes mellitus aggravated his hearing loss.  

Accordingly, on current examination, the examiner is requested to provide an opinion as to:  1) whether it is at least as likely as not that the Veteran's bilateral hearing loss is caused by his service-connected diabetes mellitus; or, if not, 2) whether his service-connected diabetes mellitus disability aggravates his bilateral hearing loss.  

A complete rationale for all conclusions must be included in the report provided.  Any medical record reviewed and relied on by the examiner must be included in the Veteran's physical VA claims file or his Virtual VA file.
If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The RO should undertake any additional evidentiary development suggested by the examiner in order to obtain a definite opinion.)  

4.  Also, schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected disabilities [PTSD, Type 2 diabetes mellitus with early peripheral neuropathy of the upper extremities, peripheral neuropathy of the left lower extremity, and peripheral neuropathy of the right lower extremity] on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.  The examiner should then comment:  1) does any one of the Veteran's service-connected disabilities alone keep him from obtaining and maintaining gainful employment?  2) If so, which disability and from what date?  

If the examiner determines that no single service-connected disability results in the Veteran's ability to obtain and maintain employment, the examiner is requested to provide an opinion as to whether the combined effect of the service-connected disabilities results in an inability to obtain and maintain employment and, if possible, from what date.

5.  The RO must ensure that the medical examination reports and opinions comply with this remand and the questions presented in the requests.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  Thereafter, adjudicate the issues of entitlement to service connection for bilateral hearing loss, to include as secondary to a service-connected disability; entitlement to service connection for tinnitus; entitlement to a disability rating in excess of 30 percent from July 11, 2007, to April 13, 2012; and entitlement to a TDIU.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by the RO; (however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.)  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012)



______________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


